Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 13, 16, 17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (jp 2011073925) in view of Sudo et al (2012/0160159).
	The Sato reference teaches a quartz glass crucible for seed pulling, note entire translation.  
The Sato reference (claims, paragraphs [0001], [0015]-[0020], [0025]-[0029], fig. 1, 2) teaches a silica
glass crucible for silicon single crystal pull-up, the crucible having a three-layer structure, wherein a first
layer comprises transparent silica glass, or opaque. Silica glass having a pore density of 20 pcs/mm or
lower, the first layer being formed from the center of a bottom part of the crucible up to a position within +5° about a center of curvature of a corner part in a vertical-direction cross section, running through the
center of the crucible, with respect to a straight line that joins the center of curvature and a location of
largest curvature at the corner part; a second layer comprises opaque silica glass having a pore density of
40-80 pes/mm. The third layer being formed over the entire crucible, on the inner surface side of the first layer; and a third layer comprises transparent silica glass, the third layer being formed over the entire
crucible on the inner surface side of the second layer. Furthermore, referring also to fig. 1 and 2, the
“layer comprising a first layer and a second layer” of the silica glass crucible disclosed in Sato
corresponds to the “outer layer”, and the “third layer” corresponds to the “inner layer”. In addition, the first layer and the second layer are adjacent to each other, the first layer being transparent silica glass, or opaque Silica glass having a pore density of 20 pcs/mm or lower, and the second layer being opaque silica glass having a pore density of 40-80 pcs/mm. Accordingly, it is considered that the difference in bubble 
	With regards to claim 13, the Sato reference (paragraph [0027]) states that the first layer utilizes a synthetic silica starting powder or natural silica starting powder, and that the second layer utilizes a natural silica starting powder; the first layer and the second layer are formed out of dissimilar starting materials.
	With regards to claims 16 and 17, the Sato reference teaches a visual difference in the out layers due to the pores, note figures 1 and 2. 
	With regards to claims 20 and 21, the Sati reference teaches using the crucible in czochralski processes.

Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Sudo et al (2012/0160159) in view of Sudo et al . 
The Sato and Sudo et al references are relied on for the same reasons as stated, supra, and differs from the instant claims in the use of difference raw materials.  However, the Sudo et al reference teaches using different types of silica as the raw material for different layers in a silica glass crucible, note para 0048.  IT would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Sato crucible by the teachings of the Sudo et al reference to use different materials in order to create differences in the crucible increasing the use of the crucible by having different layers at different points.

22 , 23 and 26 to 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Sudo et al and Sudo et al (2012/0160159) . 
	The Sato reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the method of making the crucible. However, the Sudo et al reference teaches supplying raw material to a crucible mold, rotation the crucible while supplying the raw material.  A different points, different raw material is supplied to create a layers and different parts of the crucible.  The final material creates the inner transparent glass whereas the others create the different opaque parts note claims 2 and 3.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Sato reference by the teachings of the Sudo et al reference to use powder feeds in a rotating mold in order to create the different parts and layers of the crucible, noting the Sato reference teaches the density of the pores.
	With regards to claim 23, 26 and 27 the combined references teach using different raw materials, note Sudo claims, note Sato para 0015.
	With regards to claims 28 and 29 , the combined references teach the crucible is used in a czochralski method.

		Response to Applicants’ Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive.
The 102 rejection has been withdrawn in view of the amendment to the claims and applicants argument.
Applicants’ argument concerning the combination of references is noted.  However, the Sudo reference does in fact teach that there can be a bubble difference in  the side walls of the crucible, as well as the differences in the specific gravity as argued.  Therefore, the combination of references does render the instant claimed obvious to one of ordinary skill in the art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714